Baird Short-Term Municipal Bond Fund Trading Symbols: BTMSX – Investor Class Shares BTMIX – Institutional Class Shares Summary Prospectus August 31, 2015 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks.You can find the Fund’s prospectus and other information about the Fund, including the Fund’s statement of additional information and shareholder reports, online at www.bairdfunds.com.You may also obtain this information at no cost by calling 1-866-442-2473 or by sending an e-mail request to prospectus@bairdfunds.com.The Fund’s prospectus and statement of additional information, both dated August31, 2015, are incorporated by reference into this Summary Prospectus. Investment Objective The investment objective of the Baird Short-Term Municipal Bond Fund (the “Fund”) is to seek current income that is exempt from federal income tax and is consistent with the preservation of capital. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.25% 0.25% Distribution and Service (12b-1) Fees 0.25% None Other Expenses(1) 0.05% 0.05% Total Annual Fund Operating Expenses 0.55% 0.30% Other Expenses are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Investor Class Shares Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.Because the Fund only recently commenced operations, portfolio turnover information is not yet available. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in municipal bonds and debentures, the income from which is exempt from federal income tax (including the federal alternative minimum tax (“AMT”)).These municipal obligations may include debt obligations of states, territories, and possessions of the U.S., as well as political subdivisions, agencies and financing authorities thereof that provide income exempt from federal income tax (including the federal AMT). The Fund invests in a broadly diversified portfolio of federally tax-exempt municipal obligations issued by governmental authorities throughout the U.S. and its territories.The Fund may invest in all types of municipal obligations, including pre-refunded bonds, general obligation bonds, revenue bonds, and municipal lease participations.The Fund may also invest in zero coupon bonds, which are issued at substantial discounts from their value at maturity and pay no cash income to their holders until they mature.Municipal obligations in which the Fund invests may include fixed, variable or floating rate instruments.The Fund may purchase municipal obligations on a when-issued or delayed delivery basis or enter into forward commitments to purchase municipal obligations. 1 The Fund invests principally in investment grade municipal obligations, rated at the time of purchase by at least one major rating agency, but may invest up to 10% of its net assets in non-investment grade municipal obligations (sometimes referred to as “high yield” or “junk” bonds).The Fund may also invest in unrated municipal obligations that are determined by Robert W. Baird & Co. Incorporated (the “Advisor”) to be comparable in quality to the rated obligations.After purchase, a municipal obligation may cease to be rated or may have its rating reduced below the minimum rating required by the Fund for purchase.In such cases, the Advisor will consider whether to continue to hold the municipal obligation.The Fund may hold municipal obligations with a “D” or similar credit rating indicating at least a partial payment default. While obligations of any maturity may be purchased, under normal circumstances, the Fund’s dollar-weighted average effective maturity is generally expected to be three years or less.Effective maturity takes into account the possibility that a bond may have prepayments or may be called by the issuer before its stated maturity date. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Management Risks The Advisor may err in its choices of debt obligations or portfolio mixes.Such errors could result in a negative return and a loss to you. Bond Market Risks A bond’s market value may be affected significantly by changes in interest rates – generally, when interest rates rise, the bond’s market value declines and when interest rates decline, its market value rises (“interest-rate risk”).Generally, a bond with a longer maturity will entail greater interest rate risk but have a higher yield.Conversely, a bond with a shorter maturity will entail less interest rate risk but have a lower yield (“maturity risk”).A bond’s value may also be affected by changes in its credit quality rating or the issuer’s financial condition (“credit-quality risk”). Call Risks If the securities in which the Fund invests are redeemed by the issuer before maturity (or “called”), the Fund may have to reinvest the proceeds in securities that pay a lower interest rate, which may decrease the Fund’s yield. This will most likely happen when interest rates are declining. Credit Quality Risks Individual issues of municipal obligations may be subject to the credit risk of the municipality, borrower or issuer (“obligor”).Therefore, the obligor may experience unanticipated financial problems and may be unable to meet its payment obligations.Municipal obligations held by the Fund may be adversely affected by political and economic conditions and developments (for example, legislation reducing state aid to local governments).Debt obligations receiving the lowest investment grade rating may have speculative characteristics and, compared to higher grade debt obligations, may have a weakened capacity to make principal and interest payments due to changes in economic conditions or other adverse circumstances.Ratings are essentially opinions of the credit quality of an issuer and may prove to be inaccurate. Defaulted Debt Obligations Risks At times, the Fund may hold municipal obligations that are in partial or full default. Defaulted debt obligations are considered speculative and are subject to greater risk of loss of income and principal than higher rated securities. The Fund may incur additional expenses to the extent it is required to seek recovery upon a default in the payment of principal of or interest on its portfolio holdings. The repayment of defaulted debt obligations is subject to significant uncertainties and, in some cases, there may be no recovery of repayment. Non-Investment Grade Quality Risks Non-investment grade debt obligations (sometimes referred to as “high yield” or “junk” bonds) involve greater risk than investment-grade debt obligations, including the possibility of default or bankruptcy.They tend to be more sensitive to economic conditions than higher-rated debt obligations and, as a result, are generally more sensitive to credit risk than debt obligations in the higher-rated categories. 2 Municipal Obligations Risks Municipal obligations are subject to risks based on many factors, including economic and regulatory developments, changes or proposed changes in the federal and state tax structure, deregulation, court rulings, and other factors.The value of municipal obligations may be affected more by supply and demand factors or the creditworthiness of the issuer than by market interest rates.Repayment of municipal obligations depends on the ability of the issuer or project backing such obligations to generate taxes or revenues.There is a risk that interest may be taxable on a municipal obligation that is otherwise expected to produce tax-exempt interest. Because the Fund may invest more than 25% of its total assets in municipal obligations issued by entities located in the same state or the interest on which is paid solely from revenues of similar projects, changes in economic, business or political conditions relating to a particular state or type of projects may have a disproportionate impact on the Fund. The repayment of principal and interest on some of the municipal obligations in which the Fund may invest may be guaranteed or insured by a monoline insurance company.If a company insuring municipal obligations in which the Fund invests experiences financial difficulties, the credit rating and price of the security may deteriorate. Participation interests in municipal leases pose special risks because many leases and contracts contain “non-appropriation” clauses that provide that the governmental issuer has no obligation to make future payments under the lease or contract unless money is appropriated for this purpose by the appropriate legislative body. Zero Coupon Bonds Risks Zero coupon bonds do not pay interest on a current basis and may be highly volatile as interest rates rise or fall.In addition, while such bonds generate income for purposes of generally accepted accounting standards, they do not generate cash flow and thus could cause the Fund to be forced to liquidate securities at an inopportune time in order to distribute cash, as required by tax laws. When-Issued, Delayed Delivery and Forward Commitments Risks When-issued, delayed delivery and forward commitment transactions involve the risk that the price or yield obtained in a transaction (and therefore the value of a debt obligation) may be less favorable than the price or yield (and therefore the value of a debt obligation) available in the market when the debt obligations delivery takes place.Failure of the other party to consummate the trade may result in the Fund incurring a loss or missing an opportunity to obtain a price considered to be advantageous. Tax Risks Municipal obligations may decrease in value during times when federal income tax rates are falling.The Fund’s investments are affected by changes in federal income tax rates applicable to, or the continuing federal tax-exempt status of, interest income on municipal obligations.Any proposed or actual changes in such rates or exempt status, therefore, can significantly affect the liquidity, marketability and supply and demand for municipal obligations, which would in turn affect the Fund’s ability to acquire and dispose of municipal obligations at desirable yield and price levels. Liquidity Risks Certain debt obligations may be difficult or impossible to sell at the time and price that the Advisor would like to sell.The Advisor may have to lower the price, sell other debt obligations or forego an investment opportunity, any of which may have a negative effect on the management or performance of the Fund. Valuation Risks The prices provided by the Fund’s pricing services or independent dealers or the fair value determinations made by the valuation committee of the Advisor may be different from the prices used by other mutual funds or from the prices at which debt obligations are actually bought and sold.The prices of certain debt obligations provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Recent Market Events In response to the financial crisis that began in 2008, the Federal Reserve has taken extraordinary steps to support financial markets and the U.S. economy, including various bond buying or quantitative easing (QE) programs as well as maintaining their policy interest rate at historically low levels.More recently, the Federal Reserve has ended its QE bond buying program and many market participants believe it is on a path to raise its policy rate, the overnight Federal Funds rate.There is uncertainty regarding how the financial markets will react to these changes and, as a result, the markets remain in an elevated risk environment.There is the potential that these changes could negatively affect financial markets and generate higher interest rates, increased market volatility and reduced value and liquidity of certain securities.As a result, many of the above risks may be increased.Continuing market problems may have adverse effects on the Fund.The Advisor will monitor developments and seek to manage the Fund in a manner consistent with achieving the Fund’s investment objective, but there can be no assurance that it will be successful in doing so. 3 Performance No historical performance is available for the Fund because it only recently commenced operations.Performance information will be available after the Fund has been operating for a full calendar year.The Fund’s primary benchmark index against which it will measure performance will be the Barclays Short (1-5 Year) Municipal Index. Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Portfolio Managers Name Portfolio Manager of the Fund Since Title Duane A. McAllister, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Erik R. Schleicher Portfolio Manager for Baird Advisors and Vice President of the Advisor Joseph J. Czechowicz Portfolio Manager for Baird Advisors and Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, althoughthe Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund intends to make distributions that are exempt from federal income tax.However, some of the Fund’s distributions may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund andits related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4
